EXHIBIT 10.15

 

CONSULTING AGREEMENT

 

This Agreement is effective as of  the 1st of October, 2002 , by and between
ULTRATECH STEPPER, INC., a Delaware Corporation (hereinafter “UTS”) and Ellery
Buchanan (hereinafter “Consultant”).

 

The Consultant shall provide services to UTS and be compensated by UTS in
accordance with the terms and conditions of this Agreement.  Now, Consultant and
UTS agree as follows:

 

INDEPENDENT CONSULTANT STATUS

 

It is the express intention of the parties that Consultant is an independent
contractor and not an employee, agent, joint venturer or partner of UTS. 
Nothing in this Agreement shall be interpreted or construed as creating or
establishing the relationship of employer and employee between UTS and
Consultant or any employee or agent of Consultant.  Both parties acknowledge
that Consultant is not an employee for state or federal tax purposes. 
Consultant shall retain the right to perform services for others during the term
of this Agreement.

 

1.                                      Character and Extent of Service

 

(a)                                  Consultant shall diligently perform the
services set forth in the attached Schedule (s) which are annexed to, and made
part of this Agreement.

 

(b)                                 Consultant will determine the method,
details, and means of performing the above-described services.  UTS shall have
no right to, and shall not, control the manner or determine the method of
accomplishing Consultant’s services.

 

(c)                                  Consultant may, at the Consultant’s own
expense, employ such assistants as Consultant deems necessary to perform the
services required of Consultant by this Agreement.  UTS may not control, direct,
or supervise Consultant’s assistants or employees in the performance of those
services.  Consultant assumes full and sole responsibility for the payment of
all compensation and expenses of those assistants and for all state and federal
income tax, unemployment insurance, Social Security, disability insurance and
other applicable withholdings.

 

(d)                                 Consultant shall perform the services
required by this Agreement at any place or location and at such times as
Consultant shall determine.

 

(e)                                  Consultant represents that they possess the
training, skills and expertise necessary to perform the consulting services
required by this Agreement in a competent and professional manner.  Consultant
shall follow UTS’s policies, if any in order to avoid being disruptive of UTS’s
personnel,  systems, procedures and working environment.   Consultant agrees
that they shall use their training, skills and expertise to professionally and
timely satisfy the project and all subtasks and milestones thereof.

 

2.                                      Reports

 

(a)                                  Consultant shall furnish UTS with such
written reports of the services performed hereunder as UTS shall reasonably
require.

 

(b)                                 Any reports prepared and furnished by
Consultant and UTS hereunder shall be the property of UTS, may be used by UTS
without any additional charge and shall not be used by Consultant in the
performance of services for any other client.

 

3.                                      Confidential Information

 

In addition to the terms in any separately executed non-disclosure or
confidentiality agreement, the following clauses shall also apply with respect
to Confidentiality:

 

(a)                                  “Confidential Information” shall also mean
any information owned by UTS, or acquired during the course of performance of
this Agreement including that information developed by Consultant during the
course of

 

1

--------------------------------------------------------------------------------


 

performance of this Agreement.  Such information may include, by way of
example:  computer programs and documentation; technical design, manufacturing
and application information; customer information; financial information;
personnel information; and new product developments and business plans.

 

(b)                                 Specifically, with regard to the work to be
performed by the Consultant, the following is also designated “Confidential
Information:”

 

N/A

 

(c)                                  Consultant acknowledges with respect to
Confidential Information, Consultant’s relationship to UTS is fiduciary in
nature, and that Confidential Information may be furnished, or otherwise made
available to Consultant by UTS, or may be developed by Consultant incidental to
the relationship of trust and confidence which by reason of the arrangement
described herein exists between Consultant and UTS.  The disclosure of
Confidential Information by UTS to Consultant or the acquisition or development
of Confidential Information by Consultant shall not be deemed to impair its
confidential nature.

 

(d)                                 The parties expressly agree that in order to
protect its Confidential Information, UTS shall have the right to bring an
action to enjoin the disclosure by Consultant of Confidential Information, it
being acknowledged that a suit for monetary damages alone would be an inadequate
remedy.

 

(e)                                  All originals and all copies of any
scientific or technical data, specifications, reports, papers, articles,
memoranda or any other kind of record obtained from UTS or prepared by
Consultant for work performed in connection with this Agreement shall be and are
the sole and exclusive property of UTS and shall be delivered to UTS on or
before the expiration, or earlier termination, of the Period of Service.

 

4.                                      Intellectual Property

 

“Intellectual Property” shall include, but not be limited to specifications,
ideas, know-how, drawings, patents, copyrights, mask works, Confidential
Information and other rights of similar nature to the extent that such rights
are created or made possible by Consultant individually or acting in concert
with UTS and resulting from the consulting services provided to UTS. Consultant
will promptly disclose in writing to UTS any Intellectual Property relating to
the business of UTS made or conceived by Consultant, either alone or in
conjunction with others, resulting from being retained by UTS.  Consultant
hereby assigns to UTS all right, title and interest to any such Intellectual
Property and agrees to do all things reasonably necessary to enable UTS to
secure United States and foreign patents and any other rights relating to
Intellectual Property, including the execution of a specific assignment of title
of any Intellectual Property right to UTS.

 

5.                                      Competitive Activities

 

Consultant will not provide information from single client projects specifically
prepared for UTS to competitors of UTS.

 

6.                                      Use of Other Party’s Name

 

Neither party will use the name of the other party for advertising or
promotional purposes without prior written consent of such other party. 
However, a party shall have the right to make known to third parties the terms
of this Agreement for purposes of protecting or enforcing such party’s rights
hereunder.

 

7.                                    Obligations of Consultant

 

(a)                                  Consultant will supply all tools and
instruments required to perform the services under this Agreement.  Consultant
is not required to purchase or rent any tools, equipment or services from UTS.

 

(b)                                 Consultant agrees to hold harmless and
indemnify UTS for any and all claims arising out of any injury, disability, or
death of Consultant, or of any of Consultant’s employees or agents.  Consultant
shall indemnify and hold UTS harmless against any and all liability imposed or
claimed, including attorney’s fees and other legal expenses, arising directly or
indirectly from any act or failure of Consultant or Consultant’s assistants,
employees or agents, including all claims relating to the injury or death of any
person or damage to any property.  Consultant agrees not to file a Workers’
Compensation claim against UTS.

 

(c)                                  Consultant shall indemnify and hold UTS
harmless for any Worker’s Compensation, “over-time” claims, tax liability
claims,  or other claims brought or liabilities imposed against UTS by
Consultant or any third party

 

2

--------------------------------------------------------------------------------


 

(including governmental bodies or courts), whether relating to Consultant’s
working visa status, or any other matters involving the acts or omissions of 
Consultant.  Consultant represents that they and all of their employees are in
compliance with all Immigration laws and shall indemnify and hold UTS harmless
against violation thereof arising out of  this engagement.

 

(d)                                 Consultant agrees to warrant their work
under this Agreement for not less than one year.  Should the Consultant’s work
not meet the specifications outlined in the attached Schedule(s), at UTS’s
option, Consultant shall either correct such deficiencies within 30 days of
notification or refund an equitable amount of the fees paid.

 

(e)                                  As Consultant is not UTS’ employee,
Consultant is responsible for paying all required state and federal taxes.  In
particular:

 

•            UTS will not withhold FICA (Social Security) from Consultant’s
payments;

 

•            UTS will not make state or federal unemployment insurance
contributions on Consultant’s behalf and Consultant shall not file an
unemployment claim against UTS;

 

•            UTS will not withhold state or federal income tax from payments to
Consultant;

 

•            UTS will not make disability insurance contributions on behalf of
Consultant;

 

•            UTS will not obtain workers’ compensation insurance on behalf of
Consultant.

 

•            Upon request, Consultant must provide proof of payment of
applicable taxes.

 

8.                                      Termination

 

(a)                                  This Agreement shall terminate
automatically on the occurrence of any of the following events:

 

1.                                       Bankruptcy or insolvency of either
party;

2.                                       Sale of the business of the Consultant

3.                                       Consultant’s termination of employment,
death, or disability of its key employee(s).

 

(b)                                 Should Consultant default in the performance
of this Agreement or materially breach any of its provisions, UTS, at UTS’
option, may terminate this Agreement by giving written notification to
Consultant.  However, Consultant shall be provided fourteen calendar days to
cure such breach before termination will take effect.

 

(c)                                  Should UTS default in the performance of
this Agreement or materially breach any of its provisions, Consultant, at the
Consultant’s option, may terminate this Agreement by giving written notice to
UTS.  However, UTS shall be provided fourteen calendar days to cure such breach
before termination will take effect.

 

(d)                                 Should changes in business circumstances
result in UTS no longer requiring the services of Consultant, UTS shall have the
right to terminate the Agreement at will with 30 days notice to Consultant.  The
work schedule during this 30 day period and the associated payment must be
mutually agreed upon in writing by both parties.   In no event shall such
payment exceed the average of the previous monthly fees, nor the fees as defined
in the applicable Schedule or Amendment.

 

(e)                                  UTS’s entire liability and obligation under
this Agreement in the event of a termination of this Agreement shall not exceed
payment for services actually performed up to, and including, the date of
termination.

 

(f)                                    Should this Agreement terminate for any
reason, the confidentiality obligations and the related agreements set forth
herein shall not terminate.

 

9.                                      Assignment

 

This Agreement and any compensation payable hereunder to Consultant shall not be
assignable by Consultant without the prior written consent of UTS.

 

3

--------------------------------------------------------------------------------


 

10.                               Notices

 

All notices required or permitted under this Agreement shall be in writing and
shall be deemed given when deposited with the United States Postal Service,
postage prepaid, registered or certified, return receipt requested, and address
as follows:

 

 

If to UTS:

If to Consultant:

 

 

 

 

Contracts Manager

 

 

Ultratech Stepper, Inc.

Ellery Buchanan

 

3050 Zanker Road

2907 Navidad Cove

 

San Jose, CA 95134

Austin, TX 78735

 

or to such address as either party may designate by notice hereunder to the
other.

 

11.                               Severability

 

If any provision or part of a provision of this Agreement is finally declared to
be invalid by any tribunal of competent jurisdiction, such part shall be deemed
automatically adjusted, if possible, to conform to the requirements for
validity; but, if such adjustment is not possible, it shall be deemed deleted
from this Agreement as though it had never been included herein.  In either
case, the balance of any such provision and of this Agreement shall remain in
full force and effect.

 

12.                               Survival

 

The expiration or earlier termination of the Period of Service shall not relieve
the parties of any obligations under this Agreement except Consultant’s
obligation to perform further services for UTS, and UTS’ obligation to pay for
any such further services.  All of the parties’ other obligations under this
Agreement shall survive such expiration or earlier termination of the Period of
Service.

 

13.                             General Provisions

 

(a)                                  The Non-disclosure Agreement dated October
1, 2002  and any Schedules referencing this Agreement are hereby made part of
this Agreement.  This Agreement supersedes any and all agreements, either oral
or written, between the parties hereto with respect to the rendering of services
by Consultant for UTS and contains all the covenants and agreements between the
parties with respect to the rendering of such services in any manner
whatsoever.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding.  Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged.

 

(b)                                 Any controversy or claim arising out of this
Agreement shall be settled by binding arbitration in accordance with the
expedited Commercial Arbitration Rules of the American Arbitration Association
and judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction.

 

(c)                                  If any action at law or in equity,
including arbitration or an action for declaratory relief, is brought to enforce
or interpret the provisions of this Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees, which may be set by the arbitrator or
court in the same action or in a separate action brought for that purpose, in
addition to any other relief to which that party may be entitled.

 

(d)                                 This Agreement will be governed by and
construed in accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

/s/ Ellery Buchanan

 

Ultratech Stepper, Inc.

 

 

 

By:

 

 

By:

 

 

 

 

 

Title:

 

 

Title:

Director, Human Resources

 

 

 

 

Printed Name:

 

 

Name:

/s/ Heidi Ordwein

 

 

 

 

Date:

 

 

Date:

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE No. 1 TO CONSULTING AGREEMENT - CONTROL NO. 294

 

This Schedule (“Schedule”) is effective as of October 1, 2002 and hereby amends
the Consulting Agreement  (“Agreement”) by and between Ultratech Stepper, Inc.
(hereinafter “UTS”) and Ellery Buchanan hereinafter (“Consultant”) dated October
1, 2002 to include the following terms:

 

1.                                      Exhibit A - Services to be Performed

 

Consultant shall diligently perform the services set forth in Exhibit A  which
is annexed to, and made part of this Schedule.

 

2.                                      Period of Service

 

The service to be performed by Consultant hereunder shall commence on October 1,
2002 and shall be completed as of October 1, 2003.  That period together with
any extensions agreed to in writing by UTS is hereinafter referred to as the
“Period of Service”.

 

3.                                      Fee/Expenses

 

(a)                                  UTS shall pay the Consultant  at a rate of
$  125.00 per hour multiplied by the actual number of hours authorized and
worked which will in no event exceed $ 60,000.00, for rendering and completing
services under this Agreement .  Such authorization shall be at the sole
discretion of UTS.  When performing work in accordance with this Agreement,
Consultant will not work more than 8 hours per day or 40 hours per week. 
Invoices that exceed 8 hours per day or 40 hours per month will not be approved
nor paid.   Consultant shall submit invoices no more often than monthly. 
Payment shall be due net 30 days from the date of invoice.

 

(b)                                 Any travel or lodging arrangements required
by Consultant in connection with Consultant’s assignment with UTS, and to be
reimbursed by UTS, must have UTS’s prior approval and must be arranged by UTS’s
travel agent, Antelope Travel  (408) 325-6153.  Consultant must provide Antelope
Travel with a credit card number to be used for prepaying travel costs. 
Consultant must then submit Antelope Travel’ s expenses to UTS in order to be
reimbursed.  No airline, rental car or hotel expenses shall be paid by UTS
unless arranged through Antelope Travel.

 

(c)                                  Consultant shall be responsible for all
indirect costs and expenses incident to the performance of services for UTS,
including, but not limited to, all costs of equipment provided by Consultant,
all fees, fines, licenses, bonds or taxes required of or imposed against
Consultant and all other of Consultant’s costs of doing business.  UTS shall be
responsible for no indirect expenses incurred by Consultant in performing
services for UTS.

 

Additionally, consultant represents that it is an independent contractor and not
an employee, agent, joint venturer or partner of UTS.

 

 

IN WITNESS WHEREOF, the parties have executed this Schedule and amended the
Agreement as of the effective date of this Schedule.

 

 

/s/ Ellery Buchanan

 

 

Ultratech Stepper, Inc.

 

 

 

By:

 

 

By:

 

 

 

 

 

Title:

 

 

Title:

Director, Human Resources

 

 

 

 

Printed Name:

 

 

Name:

s/s Heidi Ordwein

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------